

116 S4118 IS: Improving Pandemic Preparedness and Response Through Diplomacy Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4118IN THE SENATE OF THE UNITED STATESJune 30, 2020Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the President to appoint a Special Presidential Envoy for Pandemic Preparedness and Response, who shall develop and implement a diplomatic strategy to prepare for, detect, respond to, and recover from pandemics and other global outbreaks of infectious disease, and for other purposes.1.Short titleThis Act may be cited as the Improving Pandemic Preparedness and Response Through Diplomacy Act.2.FindingsCongress finds the following:(1)According to the annual report of the Global Preparedness Monitoring Board (an independent panel of experts convened by the World Bank Group and the World Health Organization), The world is at acute risk for devastating regional or global disease epidemics or pandemics that not only cause loss of life but upend and create social chaos..(2)The World Health Organization—(A)declared the outbreak of the novel coronavirus disease 2019 (COVID–19) a Public Health Emergency of International Concern on January 30, 2020;(B)raised its global risk assessment to Very High on February 28, 2020; and (C)ultimately declared the outbreak a pandemic on March 11, 2020.(3)The risks associated with future outbreaks of infections disease and other global health emergencies, whether naturally-occurring, accidental, or deliberate, are increasing due to a number of factors, including—(A)the spillover of pathogens from animals to humans;(B)the development of antimicrobial resistance;(C)population growth and resulting strains on the environment;(D)urbanization;(E)international travel and trade;(F)forced and voluntary migration;(G)climate change;(H)weak public health infrastructures; and (I)potential acts of bioterrorism.(4)Vulnerable populations, including those who live in poverty and in countries with weak public health and government infrastructure, and at-risk groups, such as the sick, older people, ethnic and religious minorities, women, people with disabilities, LGBTQ people, indigenous, migrants, refugees, and children, are particularly susceptible to the outbreak of infectious disease and its consequences. (5)According to an April 2020 report of the International Monetary Fund—(A)It is very likely that this year the global economy will experience its worst recession since the Depression, surpassing that seen during the global financial crisis a decade ago.; and(B)As a result of the pandemic, the global economy is projected to contract sharply by 3 percent in 2020..(6)As of May 14, 2020, the Department of Labor estimated that 36,500,000 workers filed for first-time unemployment claims during the previous 8 weeks, which coincides with the timeframe during which the impact of the coronavirus became widespread across the United States. (7)The United States Government, along with the medical, scientific, and public health communities, has historically promoted global public health through—(A)multilateral cooperation;(B)funding of relevant research activities; and (C)the provision of development assistance to prepare for, detect, respond to, and recover from the outbreak of infectious disease.(8)The Global Health Security Agenda is a multi-faceted, multi-country initiative intended to improve partner countries’ measurable capabilities to prevent, detect, and respond to infectious disease, which the United States is committed to advancing.3.Sense of CongressIt is the sense of Congress that—(1)no country, acting alone, can effectively protect the health and safety of all its people from the outbreak and spread of infectious disease and other global health emergencies;(2)efforts to prepare for, detect, respond to, and recover from disease outbreaks and pandemics globally—(A)are in the interests of the United States; and (B)are consistent with the promotion of core values of peace, prosperity, health, and equal dignity and rights of all peoples;(3)robust diplomacy, including multilateral diplomacy and development assistance, is an essential part of a well-coordinated, whole-of-government strategy to prepare for, detect, respond to, and recover from disease outbreak and spread and other global health emergencies; and(4)support for, and active participation in, multilateral organizations, such as the United Nations and the World Health Organization, enhance the efforts of the United States to prepare for, detect, respond to, and recover from disease outbreaks and pandemics, both domestically and globally. 4.Special Presidential Envoy for Pandemic Preparedness and Response(a)Defined termIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Health, Education, Labor, and Pensions of the Senate;(3)the Committee on Homeland Security and Governmental Affairs of the Senate;(4)the Committee on Armed Services of the Senate;(5)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(6)the Committee on Commerce, Science, and Transportation of the Senate;(7)the Select Committee on Intelligence of the Senate;(8)the Committee on Foreign Affairs of the House of Representatives;(9)the Committee on Ways and Means of the House of Representatives;(10)the Committee on Energy and Commerce of the House of Representatives;(11)the Committee on Education and Labor of the House of Representatives;(12)the Committee on Homeland Security of the House of Representatives;(13)the Committee on Armed Services of the House of Representatives;(14)the Committee on Agriculture of the House of Representatives; and(15)the Permanent Select Committee on Intelligence of the House of Representatives.(b)Office of the Special Presidential EnvoyThere is established in the Office of the Secretary of State, an Office of the Special Presidential Envoy, which—(1)shall be led by the Special Presidential Envoy for Pandemic Preparedness and Response (referred to in this section as the Special Presidential Envoy) appointed pursuant to subsection (c);(2)shall be staffed with—(A)detailees from the bureaus and offices under the jurisdiction of the Under Secretary for Economic Growth, Energy, and the Environment;(B)detailees from the Bureau of Oceans and International Environmental and Scientific Affairs; and (C)any other Department of State personnel the Secretary considers necessary. (c)AppointmentThe President, in consultation with the Secretary of State and the Secretary of Health and Human Services, shall appoint a Special Presidential Envoy for Pandemic Preparedness and Response, who shall have the rank and status of Ambassador-at-Large.(d)QualificationsThe Special Presidential Envoy shall have extensive experience in global public health, diplomacy, medicine, or a related field.(e)Duties(1)In generalThe principal duty of the Special Presidential Envoy shall be the overall supervision, including policy oversight of resources, of diplomatic efforts to prepare for, detect, respond to, and recover from pandemics and other global outbreaks of infectious disease. The Special Presidential Envoy shall exercise such powers as the Secretary of State may prescribe.(2)Strategy developmentThe Special Presidential Envoy shall develop, and, in coordination with the heads of relevant departments and agencies, direct the implementation of the diplomatic strategy described in section 5. (f)Reports(1)Report on COVID–19 pandemicNot later than 30 days after the date of the enactment of this Act, and quarterly thereafter, the Special Presidential Envoy shall submit a report to the appropriate congressional committees that describes his or her efforts to develop and implement a diplomatic strategy comprised of the elements specified in section 5 with respect to the COVID–19 pandemic.(2)General reportNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Special Presidential Envoy shall submit a report to the appropriate congressional committees that describes his or her efforts to develop and implement a diplomatic strategy comprised of the elements specified in section 5 with respect to any and all future outbreaks of infectious disease or pandemics. (g)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for the Office of the Special Presidential Envoy to carry out this section.5.Elements of diplomatic strategyThe diplomatic strategy to prepare for, detect, respond to, and recover from pandemics and other global outbreaks of infectious disease should address—(1)the development of medical countermeasures, including vaccines, antimicrobials, therapeutics, and diagnostics for emerging infectious diseases;(2)zoonotic disease prevention, detection, and response;(3)the development of disease surveillance systems;(4)the promotion of disease reporting and greater transparency of disease-related information;(5)increasing the capabilities and capacity of national laboratories;(6)combating the spread of antimicrobial resistant microorganisms;(7)scientific workforce development and training;(8)the mitigation of, disruptions to, and other issues related to, global medical supply chains;(9)efforts to prevent the outbreak and spread of infectious diseases among displaced persons and other vulnerable populations;(10)the development and use of standards and best practices for the imposition and lifting of disease mitigation measures, including travel restrictions, social distancing, quarantining, and other restrictions on economic and social activities; and(11)efforts to combat the spread of disinformation and racial discrimination related to the outbreak and spread of infectious disease.6.Interagency steering committee(a)In generalThe Secretary of State, acting through the Special Presidential Envoy for Pandemic Preparedness and Response, shall regularly convene an interagency steering committee to aid in the development, coordination, and implementation of the diplomatic strategy described in section 5. (b)MembershipThe interagency steering committee referred to in subsection (a)—(1)should be led by the Special Presidential Envoy; and (2)shall include, as members—(A)the Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs; (B)the Global AIDS Coordinator and United States Special Representative for Global Health Diplomacy;(C)any other Department of State personnel the Secretary considers necessary;(D)the Director of the Office of Global Affairs of the Department of Health and Human Services; and (E)at least 1 representative from each of the following agencies:(i)The United States Agency for International Development.(ii)The Department of Health and Human Services.(iii)The Centers for Disease Control and Prevention.(iv)The National Institutes of Health.(v)The Department of Agriculture.(vi)The Department of Homeland Security.(vii)The Department of the Treasury.(viii)The Department of Commerce.(ix)The Office of the United States Trade Representative.(x)The Department of Labor.(xi)The White House Office of Science and Technology Policy.(xii)The Office of the Director of National Intelligence.(xiii)The Department of Defense. 7.Outside panel of experts(a)In generalThe Secretary of State, acting through the Special Presidential Envoy for Pandemic Preparedness and Response, shall regularly convene an outside panel of experts—(1)to advise the Special Presidential Envoy regarding scientific, technical, and other policy matters; and(2)to make recommendations for the development and implementation of the diplomatic strategy described in section 5. (b)CompositionThe Special Presidential Envoy, in consultation with the interagency steering committee established pursuant to section 6, shall determine who will be included on the panel convened pursuant to subsection (a).(c)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App. shall not apply to the panel convened pursuant to subsection (a)).8.Honoring financial commitments to the World Health OrganizationSubject to the availability of appropriations, but notwithstanding any other provision of law, the Secretary of the Treasury shall remit all United States assessed contributions to the World Health Organization not later than the date on which such contributions are due and payable.